Citation Nr: 0623355	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  05-00 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.

2.  Entitlement to service connection for skin lesions, 
claimed as due to exposure to diesel fuel.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk




INTRODUCTION

The veteran served on active duty from June 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO decision that denied 
the benefits sought on appeal. 

The veteran initially requested a Board hearing but later 
cancelled this request.  He has not since asked for another 
hearing.  Accordingly, the Board may now proceed with 
appellate review.


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam; and there is no 
competent evidence establishing that he was exposed to any 
herbicides, to include Agent Orange, during service.

2.  The veteran's diabetes mellitus was not manifested during 
his active duty or for many years thereafter; any current 
diabetes mellitus is not related to a disease, injury, or 
incident in service.

3.  Any current skin lesions are not related to a disease or 
injury in service. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Skin lesions were not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet.App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for his 
service connection claim for diabetes mellitus.  A May 2004 
letter informed the claimant of the information and evidence 
necessary to warrant entitlement to service connection for 
diabetes mellitus.  The Board notes that this letter was sent 
to the appellant prior to the July 2004 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet.App. 112 (2004).

The May 2004 letter advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The May 
2004 letter expressly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The veteran was not provided a VCAA notice letter on the 
issue of service connection for skin lesions until after the 
July 2004 rating determination.  A letter was sent in 
February 2005 notifying the veteran of the evidence needed to 
support his claim for service connection, what types of 
evidence VA would assist him in obtaining, and the need to 
submit any pertinent evidence.  

Despite the absence of pre-adjudication notice, the Board 
finds that the error is non-prejudicial to the veteran, and 
no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters or 
remanding the issue for readjudication by the RO.  Following 
receipt of the February 2005 VCAA letter, the veteran was 
afforded ample opportunity to respond and to submit or 
identify evidence pertinent to his claim, and he did respond 
by submitting an informal hearing presentation through his 
representative in June 2005.  In addition, the veteran noted 
in a May 2004 letter, a September 2004 letter, and his 
January 2005 substantive appeal that he had submitted all of 
the evidence that he had, thereby indicating that the delay 
in VCAA notice did not result in any deficiency of the 
record.  Finally, neither the veteran, nor his 
representative, has contended that improper VCAA notice has 
prejudiced him in any way.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet.App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the claim of service connection for diabetes 
mellitus and skin lesions, the Board has concluded that the 
preponderance of the evidence is against these claims.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot, and the absence of notice on these two elements of a 
service connection claim should not prevent a Board decision 
on the veteran's claims.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The RO was able to obtain the veteran's 
service medical record (SMRs) and discharge papers.  In a May 
2004 letter, the veteran noted that he did not seek treatment 
for diabetes mellitus until the fall of 2003.  He also noted 
that the only facility with relevant records was the 
Cumberland, Maryland VA medical clinic; and the RO was able 
to obtain relevant  medical records from this VA facility.  
In support of his service connection claim for skin lesions, 
the veteran submitted a May 1997 private medical record.  He 
has not identified any additional medical records that are 
pertinent to this claim.  There is no indication of any 
available outstanding records, identified by the appellant, 
which have not been obtained.  The appellant indicated in his 
January 2005 substantive appeal that he has no additional 
evidence to submit.

The Board observes that there was no VA examination conducted 
in conjunction with the issues on appeal.  Under the VCAA, VA 
is required to provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  For reasons discussed in greater detail below, the 
Board finds that the there is no demonstrable factual basis, 
other than the veteran's own lay assertions, of a possible 
nexus between diabetes mellitus or skin lesions and service.  
Therefore, the Board finds that the medical evidence of 
record, which consists of the VA treatment records referenced 
above, is sufficient to evaluate the veteran's claims and a 
VA examination is not required.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as diabetes mellitus, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6); 38 C.F.R. § 
3.313(a) (2005).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Diabetes Mellitus

The veteran contends he developed diabetes mellitus as a 
result of herbicide exposure, possibly Agent Orange, during 
his military service.  Here, service personnel records 
clearly show that the veteran did not serve in Vietnam, but 
instead was stationed in Germany from February 1971 to March 
1972.  Because the veteran does not meet the criteria of 
having "service in the Republic of Vietnam" for purposes of 
38 C.F.R. § 3.307(a)(6)(iii), the veteran's service 
connection claim cannot be granted on the basis of the 
presumptive regulations. 

The veteran also contends that he suffered heavy exposure to 
an herbicide or pesticide during training exercises while on 
active duty in Hanau and Wildfleckin, Germany, and that this 
exposure caused his diabetes mellitus.  There is, however,  
no corroborative evidence of herbicide or pesticide exposure 
in service.  

The veteran's SMRs, and particularly his February 1972 
separation examination are negative for any complaints of 
problems due to herbicide exposure.  Also, there is no 
notation on the veteran's separation examination of any 
pertinent abnormalities.  Furthermore, there is no diagnosis 
of diabetes mellitus in the veteran's SMRs, or for many years 
after.

The first medical evidence of record is an October 2003 VA 
treatment note diagnosing the veteran with type II diabetes 
mellitus.  This diagnosis is not accompanied by any medical 
opinion of etiology, nor is there any other etiological 
opinion in the record linking the veteran's current diabetes 
mellitus to any incident of military service.  The thirty-one 
year lapse in time between the veteran's active service and 
the first diagnosis of diabetes mellitus weighs against the 
veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
maladies at issue.  See Maxson v. West, 12 Vet.App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).

Finally, the Board has reviewed and acknowledges the 
veteran's own statements that his current diabetes mellitus 
was caused by herbicide exposure during service.  However, 
while the veteran as a lay person is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  

While the lack of evidence of diabetes mellitus during 
service is not fatal to the veteran's claim, service 
connection is only warranted when the evidence reflects a 
medically sound basis to attribute the post-service diabetes 
mellitus to service.  See Hensley v. Brown, 5 Vet.App. 155, 
159 (1993).  Thus, service connection cannot be granted when 
the record, as in this case, contains no competent medical 
evidence that attributes the veteran's diabetes mellitus to 
his service.  While an accurate determination of etiology is 
not a condition precedent to granting service connection, nor 
is definite etiology or obvious etiology, there must at least 
be a sufficiently definitive opinion on etiology to rise 
above the level of pure equivocality.  See Alemany v. Brown, 
9 Vet.App. 518, 519 (1996); Winsett v. West, 11 Vet.App. 420, 
424 (1998).

With consideration of the SMRs, the length of time following 
service prior to a recorded diagnosis of diabetes mellitus, 
and the absence of any medical opinion suggesting a causal 
link to the veteran's service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for diabetes mellitus.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet.App. 49, 55 (1990).

Skin Lesions

The veteran contends that he developed skin lesions while in 
service due to daily exposure to diesel fuel while working on 
trucks and generators.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Hickson v. 
West, 12 Vet.App. 247, 253.  The Board finds that the veteran 
does not currently have skin lesions, and therefore, any 
claim for service connection must fail.

The only evidence of record reflecting skin lesions is a May 
1997 surgical note that indicates the veteran had a 
hemangioma removed from his right temple.  Despite this 
evidence that the veteran may have had skin lesions, there is 
no evidence that the veteran currently has skin lesions, nor 
is there sufficient evidence of persistent symptoms to 
warrant a VA examination on the nature of any current skin 
condition.  See 38 C.F.R. § 3.159(c)(4).  Notably, an August 
2004 VA treatment record indicates that the veteran denied 
any change in skin color, rash, or lesions.  A December 2003 
VA treatment record notes that there are no masses or lesions 
on the skin.  Additionally, there is no evidence on record 
prior to 1997 indicating that skin lesions were a chronic and 
persistent problem.

The Board has reviewed and acknowledges the veteran's own 
statements that he has current skin lesions, and that they 
are related to exposure to diesel fuel during service.  
However, while the veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  Without any 
medical evidence of a current disability, the Board finds 
that the veteran's claim for service connection for skin 
lesions cannot be granted.  

Even assuming that the veteran was exposed to diesel fuel and 
that he does indeed have a current skin disability manifested 
by lesions, the fact remains that there is no competent 
medical evidence linking the two.  

The benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for skin lesions is denied.




______________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


